Citation Nr: 0434340	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether a May 26, 1995, rating decision that denied 
entitlement to service connection for gum disease contained 
clear and unmistakable error.

2.  Whether an October 20, 1999, rating decision that denied 
reopening a claim of entitlement to service connection for 
heart disease on a direct basis contained clear and 
unmistakable error.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for heart disease on a 
direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to September 
1960 and from September 1990 to December 1994.  He also had 
periods of active and inactive duty for training.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1999 and January 2002 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In October 1999, the RO 
denied reopening a claim of entitlement to service connection 
for a heart disorder on a direct basis.  In January 2002, the 
RO found that clear and unmistakable error was not committed 
in a May 26, 1995, rating decision that denied entitlement to 
service connection for gum disease and in the October 1999 
rating decision that denied reopening the claim for service 
connection for a heart disorder.  

The veteran, however, need not satisfy the high standard of a 
showing of CUE in the October 20, 2999, rating decision 
because that decision never became final.  As explained 
below, a statement received in November 1999 has been 
construed as a timely notice of disagreement.  The veteran 
has initiated, but not perfected, an appeal of the petition 
to reopen the claim for service connection for heart disease 
on a direct basis.  This issue is REMANDED below to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

A personal hearing was held at the RO in August 2003.  The 
case was before the Board in June 2004, when it was remanded 
for a hearing before a Veterans Law Judge.  In September 
2004, the veteran and his accredited representative appeared 
at the Boston RO and provided testimony before the 
undersigned.  A transcript of the hearing is of record.

In an April 2004 statement from the veteran's representative, 
it is argued that the veteran's service-connected 
gastroesophageal reflux disease caused his dental condition.  
As this issue has not been adjudicated, it is referred to the 
RO for appropriate action.

The September 2004 hearing testimony discussed the issue of 
secondary service connection for a heart disorder.  See also 
Statement from the veteran's representative, dated June 10, 
1999.  Entitlement to service connection for a heart disorder 
on both a direct and secondary basis was denied by the RO in 
a final June 1997 rating decision.  The October 1999 rating 
decision, however, contains no wording or analysis to suggest 
that the RO's adjudication of the claim to reopen considered 
the criteria for secondary service connection.  Therefore, 
the petition to reopen the claim for service connection for a 
heart disorder as secondary to service-connected bronchial 
asthma with chronic bronchitis is also referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran submitted a timely notice of disagreement 
with the October 20, 1999, rating decision that denied 
reopening a claim of entitlement to service connection for a 
heart disorder on a direct basis.  

2.  With regard to the adjudication of the final May 1995 
rating decision in question, it has not been shown that 
either the facts or applicable statutory and regulatory 
provisions existing at the time were ignored or incorrectly 
applied.     


CONCLUSIONS OF LAW

1.  The October 20, 1999, rating decision that denied 
reopening a claim of entitlement to service connection for a 
heart disorder on a direct basis is not final, and therefore, 
not subject to an attack of clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2004).   

2.  Clear and unmistakable error was not committed in the May 
1995 rating decision that denied entitlement to service 
connection for gum disease.  38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether an October 20, 1999, rating decision that denied 
reopening a claim of entitlement to service connection for 
heart disease on a direct basis contained CUE

In a rating decision dated October 20, 1999, the RO denied 
reopening a claim of entitlement to service connection for a 
heart disorder on a direct basis.  The veteran was notified 
of this decision and of his appellate rights by letter dated 
October 28, 1999.  In a statement received at the RO on 
November 17, 1999, the veteran referenced that rating 
decision stating:  "denial for Heart Condition and VAMC 
Hypertension treatment dated October 28, 1999.  Undersigned 
wishes to appeal decisions."  This statement is accepted as 
a timely notice of disagreement with the October 1999 rating 
decision.  See 38 C.F.R. § 20.201 (2004).  According, that 
decision is not final.  The veteran has initiated, but not 
perfected an appeal.  See 38 C.F.R. § 20.200; Manlincon v. 
West, 12 Vet. App. 238 (1999).  As the veteran cannot raise 
CUE with respect to a rating decision that is not final, the 
claim for CUE is dismissed.  See 38 C.F.R. § 3.105(a) 
("Previous determinations which are final and binding . . . 
will be accepted as correct in the absence of clear and 
unmistakable error.") (emphasis added); Best v. Brown, 10 
Vet. App. 322 (1997) (appellant cannot raise CUE with respect 
to a rating decision that is not final).  Finally, VA's duty 
to notify and assist does not extend to this claim, as there 
is no legal basis to grant it.  See VAOPGCPREC 5-04; Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Whether a May 26, 1995, rating decision that denied 
entitlement to service connection for gum disease contained 
CUE

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, effective on November 9, 2000, 
redefined VA's duty to assist and enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2004) (regulations implementing the 
VCAA).  The U.S. Court of Appeals for Veterans Claims 
(Court), however, has held that the VCAA does not apply to 
claims of CUE in prior final rating decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 
16 Vet. App. 518, 520-21 (2002) (per curiam order).

In a May 26, 1995, rating decision, the RO denied entitlement 
to service connection for gum disease, with consideration of 
the veteran's service dental records and VA treatment records 
dated from February 14, to May 17, 1995, including from N. 
Zager, DMD.  The veteran was notified of this determination 
and of his appellate rights by letter dated May 29, 1995.

In a note dated May 31, 1995, which was received at the RO in 
February 1996, the veteran asked that the RO review the claim 
for service connection for gum disease.  He provided a 
statement from N. Zager, DMD, a VA periodontist, dated May 
31, 1995.  Dr. Zager stated that the veteran presented to the 
clinic on March 30, 1995 and was found to have ADA Class III 
periodontitis with moderate bone loss and pocketing.  

In August and October 1995, the veteran submitted statements 
to the RO referencing the correspondence from Dr. Zager.  In 
October 1995, he stated, "Bottom line, are you accepting the 
evidence of Dr. Zager, or am I going to receive a 'Notice of 
Disagreement' with a VA Form 9.  I do not want to have to 
appeal this service connection gum disease case if it is not 
necessary."

In a statement dated in September 1997, the veteran indicated 
that he had appealed the May 25, 1995, RO rating decision 
that denied service connection for gum disease, but that he 
had received no reply from VA.  

In March 1998, the veteran was awarded a 30 percent rating 
for his service-connected bronchial asthma with chronic 
bronchitis.  As a result, he stated that he wished to 
withdraw all other issues.  See Statement in Support of 
Claim, dated March 5, 1998; see also 38 C.F.R. § 20.204.  

In November 1999, the veteran submitted a statement to the RO 
disagreeing with the May 25, 1995, rating decision that 
denied service connection for gum disease.  In October 2001, 
the RO notified the veteran that the November 1999 statement 
was not a timely notice of disagreement and that the May 1995 
rating decision was final.  The veteran was provided notice 
of his appellate rights, but did not appeal.  Accordingly, 
both the May 1995 rating decision and October 2001 
determination by the RO are final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103. 

The law provides that previous determinations that are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of CUE. Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The Court has held that for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
improperly applied. Id.  CUE is error that is undebatable so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Id. at 313-14.  A determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Id. at 314.  CUE is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts. Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  The error must be 
one that, had it not been made, would have manifestly changed 
the outcome at the time that it was made.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  See Bustos v. West, 
179 F.3d 1378, 1380-81 (Fed. Cir.) (to prove the existence of 
CUE, a claimant must show that an error occurred that was 
outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Any failure by VA to comply with its duty to assist in the 
development of a claim does not constitute CUE.  The Court 
has held that the failure to provide a veteran with a 
"comprehensive medical evaluation" could not, as a matter 
of law, serve to vitiate the finality of a prior rating 
decision on the basis of CUE.  Simmons v. Principi, 17 Vet. 
App. 104, 109 (2003).   The Court noted that the United 
States Court of Appeals for the Federal Circuit had rejected 
a nearly identical argument in Cook v. Principi, 318 F.3d 
1334, 1341 (Fed. Cir. 2002).  The holding in Cook was even 
broader: "In summary, a breach of the duty to assist the 
veteran does not vitiate the finality of an RO decision." 
Id; see also 38 C.F.R. § 20.1403(d)(2) (2004) (applying the 
same rule to claims of CUE in prior final Board decisions).

In hearing testimony and argument submitted by the veteran's 
accredited representative, the veteran essentially contends 
that the rating decision at issue contains CUE because VA 
failed to properly assist him in developing his claim prior 
to adjudication.  Transcript, pp.9-10; Appellant's Brief, 
dated April 1, 2004.  Pursuant to the holdings in Simmons and 
Cook, supra, this argument cannot constitute the basis for 
CUE.

To simply claim CUE on the basis that previous adjudication 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  The record includes a number of 
statements from the veteran addressing the significance of 
evidence considered by the RO in the rating decision in 
question.  For instance, the veteran emphasizes the 
significance of medical findings from 1995 VA dental 
treatment records that were considered by the RO in its May 
1995 rating decision.  Such argument, with no specific 
allegation that any facts were incorrect, cannot constitute 
the basis for CUE.

The record also includes evidence dated after the rating 
decision at issue, including statements from Dr. Zager dated 
May 31, 1995, and March 14, 2000, and the veteran has 
addressed the significance of the medical findings in that 
evidence.  Such discussion cannot serve as the basis for a 
CUE claim because a determination that there was CUE must be 
based on the record that existed at the time of the 
adjudication in question.  Russell at 314 (1992).  

Accordingly, the May 1995 rating decision did not contain 
CUE, and the veteran's appeal must be denied.


ORDER

Clear and unmistakable error not having been committed in the 
May 26, 1995, rating decision that denied entitlement to 
service connection for gum disease, this appeal is denied.

The claim for clear and unmistakable error in the October 20, 
1999, rating decision that denied reopening a claim of 
entitlement to service connection for heart disease on a 
direct basis is dismissed.


REMAND

Unfortunately, a remand is required to accord due process.  
As noted above, in November 1999, the RO received a statement 
from the veteran disagreeing with the October 1999 rating 
decision which denied reopening his claim for service 
connection for heart disease on a direct basis.  No statement 
of the case has been provided on this issue, so the veteran 
has not had an opportunity to perfect an appeal.  In a case 
in which a claimant has expressed timely disagreement in 
writing with a rating action of the RO, an appeal has been 
initiated, and the RO must issue an SOC, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following:

Readjudicate the veteran's petition to 
reopen his claim for service connection 
for heart disease on a direct basis.  Any 
notice and development necessary should be 
conducted prior to readjudicating the 
claim.  See 38 U.S.C.A. § 5103, 5103A; 
38 C.F.R. § 3.159.  If the determination 
remains adverse to the veteran, furnish 
him and his representative a statement of 
the case on this issue.  Notify him of the 
time limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



